DETAILED ACTION
Applicants’ arguments, filed 29 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection and Claim Interpretation
In the prior office action, the examiner previously rejected the instant claims as being indefinite for allegedly reciting a value for power in terms of Watts per cm3, as of pages 2-3 of the prior office action on 16 September 2022. This rejection has been withdrawn as it was determined to have been made in error by the examiner. This is because the instant claim 1 actually recites a power input of 20 to 50 Watts per cm3, not a power of 20 to 50 Watts per cm3. Power input is not the same thing as power, and the instant specification defines the term “power input” as being drawn to power per unit volume, as of the top of page 4 of the instant specification, and is reproduced below.

    PNG
    media_image1.png
    171
    655
    media_image1.png
    Greyscale

As such, that the instant claims recite a power input value of 20 to 50 Watts per cm3 is clear and definite because the phrase “power input” has been clearly defined by the instant specification as being measured in the units of power per unit volume such as Watts per cm3. Applicant may be their own lexicographer, and applicant has successfully provided a definition for the phrase “power input.” See MPEP 2111.01(IV).

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites various first solvents. Some of these solvents such as methanol and dimethyl sulfoxide are water-miscible. However, the claims require that S2 be aqueous and that the recited process used for forming an emulsion. It is unclear how the S1 solvent can be a water-miscible solvent and the recited process form an emulsion, as the skilled artisan would have expected that a single phase rather than an emulsion would have formed had the S1 first solvent been water-miscible.
For the purposes of examination under prior art, the examiner understands claim 5 to be drawn only to solvents that are not miscible or only partially miscible with water.

Response to Arguments Regarding Indefiniteness Rejection of Claim 5
Applicant has presented arguments regarding the indefiniteness rejection that is applied to claim 5, as of applicant’s response on 29 November 2022 (hereafter referred to as applicant’s response), pages 10-11. Specifically, applicant makes the following arguments.

    PNG
    media_image2.png
    428
    746
    media_image2.png
    Greyscale

Prior to responding to applicant’s arguments, the examiner notes that at least both dimethyl sulfoxide and methanol are miscible with water in the absence of other solvents. See the Solvent Miscibility Table (https://www.csustan.edu/sites/default/files/groups/Chemistry/Drake/documents/solvent_miscibility_table.pdf accessed 7 December 2022), which is reproduced below.

    PNG
    media_image3.png
    784
    690
    media_image3.png
    Greyscale

As such, applicant’s arguments are not persuasive. Claim 5 does not require that the S1 phase is not miscible or only partially miscible with an aqueous phase. Applicant pointed to claim 2 and a paragraph in the specification in applicant’s response set forth above, which allegedly limit claim 5 to S1 phases that are immiscible with the aqueous solvent mixture. Nevertheless, claim 5 does not depend from claim 2, so applicant having pointed to claim 2 is not persuasive. Additionally, applicant’s pointing to a paragraph on page 6 of the specification is not persuasive. Disclosures in the instant specification that are not recited by the claims do not limit the claim. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
Applicant may overcome this rejection by amending claim 5 to depend upon claim 2. This will limit the S1 phase of claim 5 to only those solvent mixtures that are immiscible or partially miscible with water which can form an emulsion.

Claim Interpretation
As best understood by the examiner, claim 4 is understood to require that the product formed by emulsification of the inner water phase, oil phase, and outer water phase has a Z-average particle size diameter in a range of 1 to 450 nm. The z-average particle size diameter is recited by claim 1, upon which claim 4 depends.
Claim 4 also recites that the emulsification with an additional water phase occurs before [step] e). The examiner understands this to occur at any time between the addition of the first oil phase and the beginning of e). As such, emulsification with an additional water phase can occur between b) and c), between c) and d), and between d) and e). This additional water phase is understood to differ from the aqueous extraction phase of step e).

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85).
Freitas et al. (hereafter referred to as Freitas) is drawn to ultrasound assisted emulsification, as of Freitas, page 76, title and abstract. Freitas teaches the following method, as of Freitas, page 78, figure 2, reproduced below.

    PNG
    media_image4.png
    397
    572
    media_image4.png
    Greyscale

As to part (a) of claim 1, the method of Freitas uses the polymer PLA (polylactic acid) or PLGA (poly(lactic-co-glycolic)acid) dissolved in dichloromethane, as of Freitas, page 76, right column, second paragraph in section 2.3. PLA/PLGA is dissolved at 2% and 5%, as of the above-mentioned paragraph. PLA/PLGA is understood to be a bio-resorbable polymer.
As to part (b) of claim 1, the method of Freitas utilizes 0.5% polyvinyl alcohol dissolved in water as the continuous phase, as of Freitas, page 76, right column, section 2.3. The examiner understands polyvinyl alcohol to be an emulsion stabilization agent.
As to part (c) of claim 1, the oil phase and the aqueous phase are premixed to form a joint stream, as of the above-reproduced figure 2.
As to part (d) of claim 1, Freitas teaches exposing the joint stream to ultrasound via a flow through cell, as of Freitas, page 77, figure 1, reproduced below.

    PNG
    media_image5.png
    415
    729
    media_image5.png
    Greyscale

The embodiments of Freitas utilize 25 and 32 Watts, as of Freitas, page 81, Table 2. As best understood by the examiner, the 25 Watt embodiments of Frietas are understood to result in a power input of at most about 47 W/cm3, though potentially as low as about 40.2 W/cm3. This appears to be within the claimed range or overlap with the claimed range.
As to part (e) of claim 1, Freitas teaches evaporation on page 78, right column, section paragraph in section 2.3.
As to part (f) of claim 1, Freitas teaches the following on page 81, Table 2, reproduced below.

    PNG
    media_image6.png
    282
    1155
    media_image6.png
    Greyscale

As best understood by the examiner, the above-reproduced examples have a small variation in particle size, indicating that they would appear to have the required polydispersity. With regard to the particle size, the above examples are larger than the claimed size range. As such, Freitas is not anticipatory. However, Freitas teaches particle diameters of less than 0.5 µm (500 nm) in the abstract on page 76. This is not anticipatory, but overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 2, the example of Freitas includes dichloromethane as the first solvent and water as the second solvent, as of Freitas, page 78, right column section 2.3; these are immiscible.
As to claim 3, Freitas teaches an oil in water emulsion, as of Freitas, page 76, abstract.
As to claim 5, Freitas teaches dichloromethane, as of Freitas, page 78, right column, section 2.3.
As to claim 6, Freitas teaches the following on page 78, right column, relevant paragraph reproduced below.

    PNG
    media_image7.png
    142
    562
    media_image7.png
    Greyscale

As such, the continuous phase is understood to require 99.5% water and 0.5% PVA.
As to claim 7, the dichloromethane and water phase, as of the above-reproduced paragraph from page 78 of Freitas, are not miscible and would have been expected to have separated.
As to claim 8, Freitas teaches 0.5% by weight of polyvinyl alcohol, which is an emulsion stabilizing agent, as of Freitas, page 78, right column, relevant text reproduced above.
As to claim 9, Freitas is understood to teach 99.5% water by weight, as of Freitas, page 78, right column, relevant text reproduced above.
As to claim 10, Freitas teaches PLA or PLGA as the relevant polymers, as of Freitas, page 78, right column, relevant text reproduced above. These are polylactide and poly(lactide-co-glycolide), which are also known as polylactic acid and poly(lactic-co-glycolic) acid.
As to claim 11, Freitas suggests a drug that is dissolved in the polymer solution, as of Freitas, page 84, left column, top few lines. The examiner understands the polymer solution to refer to the organic phase.
As to claim 12, Freitas does not appear to teach the flow rate, but does teach the following on page 78, left column, reproduced below.

    PNG
    media_image8.png
    132
    560
    media_image8.png
    Greyscale

And right column, relevant text reproduced below.

    PNG
    media_image9.png
    266
    560
    media_image9.png
    Greyscale

In view of the above-reproduced text, the skilled artisan would have been motivated to have optimized the flow rates of the organic and aqueous phases provided that they are in the confines of the parameters set forth above in order to have adjusted the total amount of product formed. The skilled artisan would have understood the flow rates to have been result-effective variables because they would have affected the result of the amount of product formed. The skilled artisan would have also had a reasonable expectation that flow rates could have been successfully increased and decreased by the experimenter. In view of this, it would have been prima facie obvious for the skilled artisan to have optimized the flow rate of the organic and aqueous streams. See MPEP 2144.05(II)(B). It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree (changing flow rate is understood to be a change of proportion or degree), by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A).
As to claim 13, Freitas teaches the following on page 84, right column, relevant text reproduced below.

    PNG
    media_image10.png
    109
    563
    media_image10.png
    Greyscale

As such, the skilled artisan would have been motivated to have modified the method of Freitas to have made a water in oil emulsion. The skilled artisan would have been motivated to have made this modification by having a faster flow rate of oil phase rather than water phase so that oil phase would predominate and be the continuous phase and the water phase would be the dispersed phase.
As to claim 14, Freitas teaches residence times of 7 and 14 seconds on page 81, Table 2. This is within the claimed range.
As to claim 15, the optimization rationale provided by the examiner regarding optimizing the flow rate of the organic and aqueous streams would have also been applicable to the joint stream.
As to claim 17, Freitas teaches polyvinyl alcohol as the emulsion stabilizing agent, as of Freitas, page 78, right column, relevant text reproduced above.
As to claim 18, the embodiments of Freitas utilize 25 and 32 Watts, as of Freitas, page 81, Table 2. As best understood by the examiner, the 25 Watt embodiments of Frietas are understood to result in a power input of at most about 47 W/cm3, though potentially as low as about 40.2 W/cm3. This appears to be within the claimed range or overlap with the claimed range.
As to claim 19, the claim requires a mean diameter of 50 to 200 nm. Freitas teaches particle diameters of less than 0.5 µm (500 nm) in the abstract on page 76. This is not anticipatory, but overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 20, Freitas teaches dichloromethane, as of Freitas, page 78, right column, section 2.3.

Response to Arguments
Applicant has provided arguments in applicant’s response on 29 November 2022. These arguments are addressed below.
Applicant has provided tables on page 9 of applicant’s response showing alleged values of power input in the teachings of over Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85) that exceed the required maximum power input of 50 W/cm3. These tables are reproduced below.

    PNG
    media_image11.png
    403
    574
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    437
    570
    media_image12.png
    Greyscale

As best understood by the examiner, these tables calculate power input based on the mathematical formula on the top of page 4 of the instant specification.
Applicant appears to have provided these calculations to show that the embodiments in Freitas which use 32 W of power have power inputs that exceed the required power input. However, Freitas also teaches embodiments comprising 25 W of power, as of Freitas, page 78, left column. The skilled artisan would have expected that if the power input of 60.27 W/cm3 is observed for 32 W power, then the value for 25 W power would have been the following.
            
                60.27
                 
                
                    
                        W
                    
                    
                        
                            
                                c
                                m
                            
                            
                                3
                            
                        
                    
                
                ×
                
                    
                        
                            
                                25
                                 
                                W
                            
                            
                                32
                                 
                                W
                            
                        
                    
                
                =
                47.08
                 
                
                    
                        W
                    
                    
                        
                            
                                c
                                m
                            
                            
                                3
                            
                        
                    
                
            
        
Likewise, if the power input for 32 W power were actually 51.44 W/cm3, then the power input for 25 W power would actually be the following.
            
                51.44
                 
                
                    
                        W
                    
                    
                        
                            
                                c
                                m
                            
                            
                                3
                            
                        
                    
                
                ×
                
                    
                        
                            
                                25
                                 
                                W
                            
                            
                                32
                                 
                                W
                            
                        
                    
                
                =
                40.19
                 
                
                    
                        W
                    
                    
                        
                            
                                c
                                m
                            
                            
                                3
                            
                        
                    
                
            
        
Both of these values are within the claimed range of 20 to 50 W/cm3 and as such, appear to meet the claimed limitations. Also, the 40.19 W/cm3 power input is within the range required by claim 18.
Applicant then argues that the prior art produces particles sized about 38 microns, as of applicant’s response, page 10. In support of that argument, applicant reproduced a table on page 10 of applicant’s response. This is not persuasive, as the table reproduced by applicant appears to have been in error. The table reproduced on page 10 of applicant’s response states “Table 1” at the top of the table. However, Table 1 on page 81 of Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85)is reproduced below.

    PNG
    media_image13.png
    237
    1057
    media_image13.png
    Greyscale

The above-reproduced table is completely different from the table reproduced in applicant’s response.1 The above reproduced table shows particles that are sized in the range of about 0.47-0.62 µm (i.e. 470-620 nm). In contrast to the 30+ µm particles asserted in applicant’s response, the above-reproduced table teaches particles sized only slightly larger than the claimed size range. As such, applicant’s arguments that Freitas teaches particles sized significantly greater than the claimed size range is not persuasive. To the extent that Freitas teaches particles less than an order of magnitude larger than the claimed particle size range, the skilled artisan would have been motivated to have optimized the particle size range of Freitas to have been in the claimed size range with a reasonable expectation of success, given that Freitas teaches particles sized less than 0.5 µm in the abstract of Freitas.

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As relevant prior art, the examiner cites Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85), over which claim 1 has been rejected above. Freitas et al. (hereafter referred to as Freitas) is drawn to ultrasound assisted emulsification, as of Freitas, page 76, title and abstract. As to part (a) of claim 1, the method of Freitas uses the polymer PLA (polylactic acid) or PLGA (poly(lactic-co-glycolic)acid) dissolved in dichloromethane, as of Freitas, page 76, right column. As to part (b) of claim 1, the method of Freitas utilizes 0.5% polyvinyl alcohol dissolved in water as the continuous phase, as of Freitas, page 76, right column, section 2.3. As to part (c) of claim 1, the oil phase and the aqueous phase are premixed to form a joint stream, as of the above-reproduced figure 2. As to part (d) of claim 1, Freitas teaches exposing the joint stream to ultrasound via a flow through cell, as of Freitas, page 77, figure 1, reproduced above. As to part (e) of claim 1, Freitas teaches evaporation on page 78, right column, section paragraph in section 2.3.
As to part (f) of claim 1, Freitas teaches the following on page 81, Table 2, reproduced below.

    PNG
    media_image6.png
    282
    1155
    media_image6.png
    Greyscale

Freitas differs from the claimed invention because Freitas is drawn to oil in water emulsions, as of Freitas, page 76, abstract. While Freitas suggests water in oil emulsions on page 84, right column. However, nowhere does Freitas teach water in oil in water double emulsions, as required by claim 4.
As an additional relevant reference, the examiner notes Freitas et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 61, 2005, pages 181-187). This reference (hereafter referred to as Rudolph after the second author) is drawn to a method of preparation of water in oil in water emulsions, as of Rudolph, page 181, title and abstract. Rudolph is drawn to flow through ultrasonic emulsification, as is Freitas. Rudolph teaches the following on page 185, table reproduced below.

    PNG
    media_image14.png
    266
    1171
    media_image14.png
    Greyscale

The examiner’s best understanding of the teachings of Rudolph are that the diameter of the water in oil emulsion is in the range of 0.62-0.67 µm, which is about 620-670 nm, as of the above-reproduced table. However, the examiner understands that upon adding the outer aqueous phase (referred to as W2 in claim 4) in Rudolph, the small particles coalesce and form microspheres sized from about 14.8-38.9 µm, which is about 14,800 to about 38,900 nm.
The particle size of about 14,800 to about 38,900 nm, as taught by Rudolph in the above-reproduced table, is multiple orders of magnitude greater than the recited particle size of 1 nm to 450 nm recited by the instant claims. Modification of microparticles sized from about 14,800 to about 38,900 nm is well beyond routine optimization as it is multiple orders of magnitude greater than the claimed size range.
As such, Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85) by itself fails to render the claimed invention of claim 4 obvious because it does not teach the required water in oil in water (w/o/w) emulsion. Rudolph, by itself or in view of Freitas, teaches a w/o/w emulsion, but particles in this emulsion are sized at a minimum about 14,800 nm, which is multiple orders of magnitude greater than the required particle size range of 1 nm to 450 nm. As such, the claims are not obvious over Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85) by itself and are also not obvious over the combination of Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85) by itself in view of Freitas et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 61, 2005, pages 181-187).

Conclusion
Less than all claims are currently allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As best understood by the examiner, the table reproduced on page 10 of applicant’s response was actually taken from Freitas et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 61, 2005, pages 181-187), which was cited on pages 15-16 of the prior office action but over which the claims were not rejected.